 OIn the Matter of ECLIPSE MACHINE DIVISION, BENDIx AVIATION CORPO-RATIONandINTERNATIONAL ASSOCIATION OF MACHINISTS, A. F. of L.In the Matter of ECLIPSE MACHINE DIVISION, BENDIx AVIATION CORPO-RATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIOIn the Matter of ECLIPSE MACHINE DIVISION, BENDIx AVIATION CORPO-RATIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, 'AIRGRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIOCases Nos. 3-R-900, 3-R-908 and 3-R-917 respectively.DecidedJanuary 31,1945Mr. E. H. Cassels,of Chicago, Ill.,Mr. M. A. Heidt,of South Bend,Ind., andMr. E. L. Hennessy,of Elmira N. Y., for the Company.Mr. Harry I. Smith,of Buffalo, N. Y., andMr. Claude Fairfield,ofElmira, N. Y., for the I. A. M.Mr. David Diamond,of Buffalo, N. Y., for the UAW-CIO.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Association of Machin-ists,A. F. of L., herein called the I. A. M., and International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, herein called the UAW-CIO, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Eclipse Machine Division, Bendix Aviation Corporation,-Elmira Heights, New York, herein called the Company, the NationalLabor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before Milton A. Nixon, TrialExaminer.Said hearing was held at Elmira, New York, on Decem-ber 19 and 20, 1944.The Company, the I. A. M., and the UAW-CIOappeared and participated.All parties were afforded ' full oppor-60 N. L.R. B., No. 63.308 ECLIPSE MACHINE DIVISION309tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEclipse Machine Division, Bendix Aviation Corporation, a Dela-ware corporation duly authorized to do business in the State of NewYork, is engaged in the manufacture of magnetos, time fuses, secretmachine parts for aircraft cannons and other aircraft guns, and fuelinjection pumps at Elmira Heights and Southport, New York. From.December 31, 1943 to December 1, 1944, the Company purchased rawmaterials valued in excess of $5,500,000, of which in excess of 50percent was shipped from points outside the State of New York.valued in excess of $6,000,000, of which in excess of 50 percent wasshipped to points outside the State of New York.The Company admits, for the purposes of this proceeding, that itis engaged in,commerce within the meaning of the National LaborRelations Act.H. THEORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.InternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliated with the Congressof Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either the I. A. M.or theUAW-CIOas the exclusive bargaining representative of itsemployees unless and until either organization has been certified bythe Board in an appropriate unit or units.A statement of a Board agent, introduced into evidence at thehearing,indicates that the I. A. M. and the UAW-CIO represent a 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial number of, the Company's employees in the unit eachcontends is appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Company's operations consist-of Plants Nos. 1 and 2in ElmiraHeights and Plant No. 3 in Southport. The UAW-CIO and theCompanymaintainthata three-plantunit is appropriate.TheI.A. M. contends that Plants Nos. 1 and 2 constitute a Single appro-priate unit, and that it is the certified collective bargainingrepresenta-tive of the employees in Plant No;3.Prior to occupation by the Company of the property housing PlantNo. 3, located approximately 5 to 6 miles from Plants Nos. 1 and 2,another company, Remington Rand, Inc., there conductedcertain ofits operations known as the "N" Division. In June 1942, the I. A. M.was certifiedas the exclusivebargaining representative of the produc-tion and maintenance employees of Remington Rand's "E" Division,which certification was supplemented in June 1943 to include theemployees of the "N" Division.As the result of a consent election,'the I. A. M. in November 1943 was also designated as the collective,bargaining representative of the plant protection employees of the"N" Divisionin a separateappropriate unit.Although the I. A. M.conducted bargaining negotiations with Remington Rand with respectto the production and maintenance employees, the parties were unableto agree and the disputed issues were submitted to the War LaborBoard.The I. A. M. also submitted a proposed contract to Reming-ton Rand covering the unit of guards.While the issues involvingthe production and maintenance employees were before the WarLabor Board, and before the proposed contract covering the guardscould be executed, the "N" Division of Remington- Randwas seized'The Field Examiner reported that the I. A. M. submitted 1,931 authorization cards(in the production and maintenance unit)dated betty een January 1942 and December 1944 ;and that the UAW-CIO submitted 2,060 authorization cards for the same unit, datedbetween May and December 1944. These cards were-spot-checked against the Company'spay roll of November 17, 1944, which contained the names of 5,139 employees in the unit.The I. A.M. objected to the Field Examiner's report on the ground that since the checkwas conducted on a three-plant basis,its interests were prejudiced.The Trial Examineroverruled the objection.His ruling is hereby affirmed.The Field Examiner further reported that the UAW-CIO (in the militarized guard unit)submitted 15 authorization cards, dated between August and December 1944,all of whichcontained the names of persons appearing on the Company's pay roll of November 17, 1944,and that the I A. M. presented 1 card which contained the name of a person appearing onthe Company's pay roll.At the hearing, the UAW-CIO submitted to the Trial Examiner10 additional cards, dated in December 1944, which contained the names of 8 personsappearing on the Company's pay roll.The I A. M. submitted 3 additional cards to theTrial Examiner which contained the names of 2 persons listed on the Company's pay roll.There are 76 employees in the unit. ECLIPSE MACHINE DIVISION311by the Government under Executive Order and turned over to theUnited States Navy for operation. ' While in the possession of theUnited States Navy, the plant was operated by Norden, Inc., as agentfor the Navy, and continued its manufacture of strategic war ma-terials.In July 1944, the Navy commenced its termination of theoperations conducted at the "N" Division.During July, August, andSeptember 1944, the closing-out period, the approximately 3,000 em-ployees employed were either laid off or transferred to the "E"Division of Remington Rand.On October 1, 1944, following the Navy's termination of the aboveoperation, the Company leased the property from the Government, andthere commenced its operation of Plant No. 3.Of the approximately700 employees hired by the Company to work in Plant No. 3, about 50percent had worked in the "N" Division prior to termination of oper-ations by the Navy, 25 percent were new employees hired elsewhere,and the remaining 25 percent were transferred from the Company'sPlants Nos. 1 and 2. The Company's operations in Plant No. 3 areentirely different from and have no relation to those conducted byRemington Rand or by Norden, as agent for the Navy, nor is theCompany in any way connected by consolidation, merger, sale, transfer,assignment, change in legal status, ownership or management withthose companies.In view of this complete lack of relationship be-tween the operations and personnel of the Company and those ofRemington Rand's former "N" Division, it is clear that there is novalidity to the representation claim of the I. A. M. It cannot be saidthat the I. A. M. is the present representative of all employees of PlantNo. 3 merely because it represented some of these employees duringtheir employment in the "N" Division of Remington Rand prior to theNavy's termination of operations, or because the Company now hap-pens to occupy the same premises as formerly occupied by the "N"Division.2The record indicates that the operations of all three plantsof the Company are highly integrated in that the wage scales, numberof shifts and scheduled hours are the same; there is an interchange ofsupervisory and other personnel among all three plants; there is oneindustrial relations manager and one general manager for all threeplants; and processing of the same finished products is carried on in allof the plants. In view of the foregoing, and since there is no historyof collective bargaining on a less-inclusive basis, we are of the opinionthat Plants Nos. 1, 2, and 3 constitute a single appropriate unit.The parties agree generally with respect to the specific compositionof the production and maintenance unit except that the I. A. M. andthe UAW-CIO would include counters and the Company would ex-2The present case is plainly not within the holding inMatter of South Carolina GraniteCo., 58 N. L. R. B. 1448. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDelude them.,,The Company employs approximately 80 counters.These employees, either by scale, meter, or by .hand, count the numberof parts fabricated by production employees and record the results ontally sheets which are used by the Company in preparing its pay-rollcomputations and in allocating costs.The Company contends,interalia,that the counters occupy a confidential relationship to manage-ment, since their duties involve such a high degree of responsibility.We- have frequently found similar contentions to be without merit.4However, we are of the opinion that counters otherwise have duties andinterests differing sufficiently from those of the production and main-tenance employees as to warrant their exclusion from a unit comprisingthe latter employees; we shall therefore exclude them.We find that all production and maintenance employees of theCompany at Plants Nos. 1, 2, and 3, including inspection employees,receiving and shipping employees, tool room employees, crib atttend-ants, stock chasers, stockmen, material handlers, and all other store-room and stockroom employees, powerhouse employees, outside truckdrivers, garage employees, janitors, sweepers, matron, electricians, elec-tronic employees, carpenters, plumbers, pipe fitters, painters, sheetmetal workers, millwrights, machine repairmen, laborers, outsidelaborers, air condition maintenance employees, group leaders, and ma-chine set-up men, but excluding all office and clerical employees, em-ployees of the sales, accounting, personnel, and industrial relationsdepartments, counters, time-study men, plant-protection employees,fire control employees, dispatchers, storekeepers, the powerhouse op-erating engineer in charge of the powerhouse (supervisor), chief engi-neers, engineers, junior engineers, all production estimating and plantengineers and junior engineers, draftsmen, detailers, tool designers, toolefficiencymen, chemists, metallurgists, timekeepers, follow-up men,chauffeurs (courtesy drivers), cooperative students, professional em-ployeers who are receiving training, kitchen and cafeteria employees,superintendents, assistant superintendents, general foremen, foremen,assistant foremen, foreladies, assistant foreladies, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectively rec-ommend'such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.The UAW-CIO contends that the militarized guards, excludingsergeants and all other supervisory employees, at all three plants ofthe Company together constitute an appropriate unit.The I. A..M.maintains, as it did above with respect to the production and main-tenance employees, that the unit should be confined to Plants Nos. 1s The specific inclusions and exclusions agreed upon by the parties are set forth herein-after in the appropriate unit finding.* SeeMatter of BendimAviationCorporation(Philadelphia Division),53 N. L.it.B. 869,and cases cited therein. ECLIPSEMACHINE DIVISION313and 2, since it allegedly is the current representative of the guards inPlant No. 3.At the hearing, the Company agreed with the contentionof the UAW-CIO.The guards employed by the Company engage in duties normallyassociated-with such employees.At the hearing, the Company statedthat the guards had been demilitarized.After the close of the hearing,the Company addressed a letter to the Board in which it advised thatits statement regarding demilitarization was in error and that theguards still maintain their militarized status.5 In its brief, the Com-pany urges that in view of such militarized status of the guards thepetition should either be dismissed or its consideration be suspendedby the Board for the duration of the war.We find no merit in thiscontention.We have on numerous occasions considered the statusof guards who are militarized and sworn into temporary membershipin the armed services.We have always been mindful of the factthat such persons from the nature of their oaths owe allegiancedirectly to the Government as well as to the Company, and we havealso borne in mind the increased responsibilities placed upon suchplant-protection employees in wartime.6However, always with dueconsideration to the foregoing factors, we have repeatedly held thatsuch militarized status cannot place persons engaged in plant-protec-tion duties outside the provisions of the Act, specifically pointing outthat authoritative military regulations have similarly recognized therights of such employees to bargain collectively. It is our firm con-viction, and we find, that the granting of collective bargaining rightsto the, militarized guards here involved would effectuate the policiesof the Act, and conversely, that the denial thereof for the "duration"would hinder, rather than promote, the war effort and would bringabout strife detrimental to the public interest and to the free flow ofcommerce.For the reasons set forth above in connection with our finding thata three-plant unit of production and maintenance employees is appro-priate, we are of the opinion that the contentions of the I. A. M. arewithout merit and that the appropriate unit should comprise theguards at all three plants of the Company.We find that all guards of the Company at Plants Nos. 1, 2, and 3,excluding sergeants and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5The letter is herewith made a part of the record.6 SeeMatter of Dravo Corporation,52 N. L.R. B. 322;Matter of Consolidated SteelCorp., Ltd,51 N L. R. B. 333;Matter of Budd Wheel Co.,52 N L. R. B 666;Matter ofChrysler Corporation,Highland Park Plant,44 N. L.R. B. 881;Matter of FrigsdaireDivision,General Motors Corporation,39 N. L. R. B. 1108, and cases cited therein.0 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed"during thepay-roll period immediately preceding the date of the Directionof Elections herein, subjectto thelimitations and additions set forthin the Direction.Althoughthe I:A, M. did not indicate that it desired to participatein the event elections were ordered in single three-plant units, weshall place its name on the ballotswithleave to withdraw by notify-ing the Regional Director to that effect within five (5)days from thedate of this Decision and Direction of Elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3,. as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eclipse MachineDivision,Bendix Aviation Corporation,Elmira Heights, New York,elections by secret ballot shall be conducted as early as possible, butnot later thanthirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations,among the employees in the units found ap-propriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections, todetermine whether they desire to be represented by InternationalAssociation of Machinists,A. F. of L.,or by International Union,United Automobile,Aircraft and Agricultural Implement-Workersof America,CIO, for the purposes of collective bargaining, or byneither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections._C)